DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarke et al., US-PGPUB 2014/0174205 (hereinafter Clarke)

          Regarding Claims 1 and 8. Clarke discloses a capacitive pressure detection insole (Fig. 1, 101, insole; Figs. 2-4), comprising: a plurality of capacitive sensing nodes, when the capacitive pressure detection insole is pressed by a foot of a user, the plurality of capacitive sensing nodes being configured to sense a plurality of capacitance variations corresponding to a plurality of detection positions of the foot respectively (Fig. 1, force sensors 101; Paragraph [0043], force sensors measure changes in capacitance; Paragraph [0036, one or more force sensors) 

and an operating chip (Paragraph [0049], electronic module 140, chip), configured to receive the plurality of capacitance variations from the plurality of capacitive sensing nodes and obtain a pressure distribution information corresponding to the plurality of detection positions of the foot to determine a motion physiological status information of the foot of the user (Paragraphs [0051]-[0053], calculate the activity of a user, running, walking, sitting, etc.; Fig. 5)

         Regarding Claims 6 and 13. Clarke discloses the operating chip is a blue-tooth chip or an internet of thing (loT) chip embedded in the capacitive pressure detection insole (Paragraph [0039], Bluetooth)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, US-PGPUB 2014/0174205 in view of Takamatsu et al., “Fabric sensor array fabricated with die-coating and weaving technique” Sensors & Actuators A; Physical (2012) (cited by the Applicant) (hereinafter Takamatsu)

          Regarding Claims 2 and 9. Clarke discloses sensing layer (Fig. 1, 130) in-between grounding layers (Fig. 1, 222 and 226), wherein grounding layers can include cloth with interwoven conductive fibers and fabrics (Paragraph [0027]; Paragraph [0034]). Clarke further discloses parts of sensing layers can also similarly include cloth with interwoven with conductive fibers and metalized Mylar material (Paragraph [0036])
wherein one of the capacitive sensing nodes is located at a cross between a capacitive yarn and a conductive yarn, and two electrically conductive coatings are formed on a surface of the capacitive yarn (Paragraph [0034], sheets of metallized Mylar; Paragraphs [0036], parts of sensor layer can include interwoven conductive fiber, sheets of metallized Mylar, or Mylar coated with metals)

Clarke does not explicitly disclose wherein one of the capacitive sensing nodes is located at a cross between a capacitive yarn and a conductive yarn, and two electrically conductive coatings are formed on a surface of the capacitive yarn.

Takamatsu discloses a pressure sensor fabric, where the fabric is coated with conductive polymer to measure capacitance (Abstract; Figs. 1 and 5; page 57, Introduction section, and page 57, right column, lines 3-6; Fig. 11; Section 2: Design of textile system and required fiber length; Section 3: Die coatings of PEDOT:PSS)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Takamatsu in Clarke and have one of the capacitive sensing nodes be located at a cross between a capacitive yarn and a conductive yarn, and two electrically conductive coatings formed on a surface of the capacitive yarn, so as to have a pressure sensor with functional electronic-films-coated fibers.

          Regarding Claims 3 and 10. Clarke inherently discloses when the capacitive pressure detection insole is subjected to a pressure provided by the foot of the user, the capacitive yarn is crushed by the pressure to cause charge dispersion, under a condition that a distance between the two electrically conductive coatings is constant, the capacitance is changed due to the charge density becomes smaller, so that the plurality of capacitive sensing nodes senses the plurality of capacitance variations (the above limitation is merely explaining the physics behind the capacitance changes in a situation when the fibers are pressed flat)

          Regarding Claims 4 and 11. Takamatsu discloses the capacitive yarn and the conductive yarn are wrapped or interlaced with each other (Figs. 1 and 11)

          Regarding Claims 5 and 12. Clarke discloses the capacitive yarn and the conductive yarn are disposed under a layer of thermoplastic polyester elastomer (TPEE) or between two layers of TPEE (Paragraph [0034], grounding layers made of rubber materials and sheets of Mylar material; Claim 9)

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke, US-PGPUB 2014/0174205 in view of Yang et al., US-PGPUB 2012/0253234 (hereinafter Yang)

          Regarding Claims 7 and 14. Clarke does not disclose the operating chip screens and converts the plurality of capacitance variations to reduce an amount of data of the plurality of capacitance variations.

Yang discloses analyzing gait using a fabric sensor using a pressure sensor with variable capacitor in insole and processing the detected signal to reduce noise (Abstract; Paragraph [0084]; Paragraphs [0104]-[0105])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Yang in Clarke and have the operating chip screens and converts the plurality of capacitance variations to reduce an amount of data of the plurality of capacitance variations, so as to perform accurate gait analysis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seitz, US-PGPUB 2016/0018274, “Textile Pressure Sensor”
Yang et al., US-PGPUB 2013/0066168, “Fabric Capacitive Sensor”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865